DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a means for adjusting an offset current” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Para. [0118] of the specification discloses “The power source may be configured with a means for adjusting an offset current. Such means may include a user interface”. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Regarding limitations recited in claims 1-17 and 20-21, which are directed to a manner of operating the disclosed device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hur et al. (WO 2016/168492 A1, cited in IDS filed 06/29/2019), in view of Lin et al. (Mixing enhancement of the passive microfluidic mixer with J-shaped baffles in the tee channel).
Regarding claim 1, Hur discloses a microfluidic device for introducing exogenous material into a cell (Fig. 1-6), comprising:
(see: input fluid channel 305; channels 115; chamber channels 310; outlet 317);
a plurality of flow diverters oriented in an array along the width of said at least one flow channel, said flow diverters being oriented within said at least one flow channel to cause an unsteady flow along a downstream portion of the length of the at least one flow channel, said plurality of flow diverters being in an arrangement configured to induce unsteady flow (see: electroporation traps 105, 110, which generate vortices); and
at least one electrode positioned downstream of said flow diverters, said at least one electrode being configured to emit an electric field to facilitate introduction of the exogenous material into the cell while the membrane is permeabilize (see: source pads 320, 330; conductors 210, 215, 335, 340, 345, 350, 405, 406, 410, 415, 420, 425, 430, 435, 440, 445, 505, 506, 507; electrode fingers 225, 230).
Hur does not explicitly disclose each flow diverter having a maximum width being greater than a gap between each flow diverter in the array along the width of the flow channel.
Lin teaches an analogous microfluidic device comprising a plurality of J-shaped baffles disposed at intervals smaller than their maximum width within a tee micromixer (Fig. 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to substitute one vortex creating microfluidic control microstructures (microfluidic trap disclosed by Hur) for another (J-(Lin: pg. 220/5 Conclusion).  Additionally it has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 2, Hur further discloses the at least one electrode is formed as part of the substrate (see: source pads 320, 330; conductors 210, 215, 335, 340, 345, 350, 405, 406, 410, 415, 420, 425, 430, 435, 440, 445, 505, 506, 507; electrode fingers 225, 230).
Regarding claim 3, Hur further discloses the at least one flow channel is an enclosed flow channel (see: input fluid channel 305; channels 115; chamber channels 310; outlet 317), the at least one electrode being positioned in a floor and/or ceiling of the enclosed flow channel (see: source pads 320, 330; conductors 210, 215, 335, 340, 345, 350, 405, 406, 410, 415, 420, 425, 430, 435, 440, 445, 505, 506, 507; electrode fingers 225, 230).
Regarding claim 4, Hur further discloses the at least one electrode is configured to surround the at least one flow channel (see: source pads 320, 330, and conductors 210, 215, 335, 340, 345, 350, 405, 406, 410, 415, 420, 425, 430, 435, 440, 445, 505, 506, 507, are arranged to surround the outermost perimeter of the footprints of input fluid channel 305, channels 115, chamber channels 310, and outlet 317).
Regarding claim 5, Hur further discloses at least a second electrode, said electrodes being oriented in a series configuration (see: source pads 320, 330; conductors 210, 215, 335, 340, 345, 350, 405, 406, 410, 415, 420, 425, 430, 435, 440, 445, 505, 506, 507; electrode fingers 225, 230).
Regarding claim 6, Hur further discloses at least a second electrode, said electrodes being oriented in a parallel configuration (see: source pads 320, 330; conductors 210, 215, 335, 340, 345, 350, 405, 406, 410, 415, 420, 425, 430, 435, 440, 445, 505, 506, 507; electrode fingers 225, 230).
Regarding claim 7, Hur further discloses a power source configured to2Application No. 16/458,019Preliminary Amendment dated September 5, 2019 energize said at least one electrode ([0025], see: voltage sources).
Regarding claim 8, Hur further discloses said power source includes a means for adjusting an offset current ([0025], see: variable voltage sources).
Regarding claim 9, Hur further discloses said power source is a DC generator ([0025], see: DC voltage sources).
Regarding claim 10, Hur further discloses said power source is an AC generator ([0025], see: AC voltage sources).
Regarding claim 11, modified Hur further discloses said flow diverters are a plurality of posts (Lin: Fig. 1, see: J-shaped baffles).
Regarding claim 12, Hur discloses a microfluidic device for introducing exogenous material into a cell (Fig. 1-6), comprising:
a substrate including at least one flow channel, said at least one flow channel having opposed sidewalls, a width from one of said sidewalls to the other of said sidewalls, and a length perpendicular to the width (see: input fluid channel 305; channels 115; chamber channels 310; outlet 317);
(see: electroporation traps 105, 110, which generate vortices);
at least one electrode positioned downstream of said flow diverters, said at least one electrode being configured to emit an electric field to facilitate introduction of the exogenous material into the cell while the membrane is permeabilized (see: source pads 320, 330; conductors 210, 215, 335, 340, 345, 350, 405, 406, 410, 415, 420, 425, 430, 435, 440, 445, 505, 506, 507; electrode fingers 225, 230); and
at least one parallel flow channel, a portion of said at least one electrode residing in a sidewall separating the at least one parallel flow channels (see: conductors 210, 215, 405, 406, 430, 435, 440, 445, 505, 506, 507; electrode fingers 225, 230).
Hur does not explicitly disclose each flow diverter having a maximum width being greater than a gap between each flow diverter in the array along the width of the flow channel.
Lin teaches an analogous microfluidic device comprising a plurality of J-shaped baffles disposed at intervals smaller than their maximum width within a tee micromixer (Fig. 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to substitute one vortex creating microfluidic control microstructures (microfluidic trap disclosed by Hur) for another (J-shaped baffles in a tee micromixer disclosed by Lin), in the device disclosed by Hur, as taught by Lin, to provide for an improved mixing percentage (Lin: pg. 220/5 Conclusion).  Additionally it has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 13, Hur further discloses said at least one electrode is configured to emit the electric field overlapping a zone of unsteady flow downstream of said flow diverters ([0018], see: the respective sets of electrode fingers are interleaved in an alternating manner to create the ability to generate an electric field; see: plurality of chambers 315 arranged sequentially along channels 115 and chamber channels 310, wherein each chamber comprises its own electrode fingers 225, 230, and electroporation traps 105, 110).
Regarding claim 14, Hur further discloses said flow diverters each having a maximum width parallel to the width of said at least one flow channel, the maximum width of each flow diverter being greater than a gap between each flow diverter in the array along the width of said at least one flow channel (see: combined width of electroporation traps 105, 110 is larger than the width of channels 115 and the spacing between adjacent chamber areas 600).
Regarding claim 15, Hur further discloses one of said at least one electrode is an anode (see: source pad 325).
Regarding claim 16, Hur further discloses one of said at least one electrode is a cathode (see: source pad 330).
Regarding claim 17, Hur further discloses a plurality of arrays of flow diverters and electrodes, said arrays and electrodes being oriented in an alternating configuration relative to one another along the length of the at least one flow channel (see: plurality of chambers 315 arranged sequentially along channels 115 and chamber channels 310, wherein each chamber comprises its own electrode fingers 225, 230, and electroporation traps 105, 110).
Regarding claim 20, Hur further discloses said flow diverters being oriented within said at least one flow channel to cause vortex shedding along a downstream portion of the length of the at least one flow channel to temporarily permeabilize a membrane of the cell ([0037], see: voltage may be selected to intentionally lyse or burst selective cells).
Regarding claim 21, Hur further discloses said at least one electrode is configured to emit an electrophoretic field ([0018], see: the respective sets of electrode fingers are interleaved in an alternating manner to create the ability to generate an electrophoretic field).

Response to Amendment
The declaration under 37 CFR 1.132 filed 02/17/2021 is insufficient to overcome the rejection of claims 1-17 and 20-21 based upon 35 U.S.C. 103 as set forth in the last Office action because:
The facts presented are not germane to the rejection at issue (see: Response to Arguments below).
Without additional evidence and/or data, the conclusory statement provided in the declaration is insufficient to establish the unexpected results from the instantly claimed configuration of shape.  Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973).


Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with the Applicant's assertion that the scope encompassed by the limitation "oriented in an array along the width of said at least one flow channel" excludes the configuration taught by Lin. The Applicants are advised, amending the limitation to recite that each of the plurality of flow diverters are arranged along a common axis which is perpendicular to the flow direction, would be commensurate with the Applicant's remarks.
The Examiner respectfully disagrees with the Applicant's assertion that one having ordinary skill in the art would not have been motivated to combine the teachings of Hur and Lin. While Hur discloses a device for electroporation, the mode of operation requires vortex creation, which would be enhanced by the teachings of Lin.
The Examiner respectfully disagrees with the Applicant's assertion that Hur and Lin teach away from each other. While Lin teaches a passive mixer, Hur does not teach utilizing the electrodes for active mixing as alleged by the Applicants. Rather, the device of Hur uses a passive microfluidic trap to generate the vortexes, and it would have been obvious to one having ordinary skill in the art to substitute one vortex generating microfluidic structure for another, in order to provide for the improved performance, as taught by Lin.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J EOM/           Primary Examiner, Art Unit 1797